DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed on June 18, 2021, have been entered. Applicant amended claims 1, 2, and 5-9 and cancelled claims 3 and 4 and added new claims 10. Claims 1, 2, and 5-10 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed on June 18, 2021, with respect to the Non-Final Office Action dated March 18, 2021 have been fully considered and they are persuasive in regard to the objection to the title and 35 U.S.C. 112(b) rejection but they are not persuasive in regards to 35 U.S.C. 103 rejections. Accordingly, previous objection to the title and 35 U.S.C. 112(b) rejection are withdrawn.
Applicant alleged the references does not teach the limitation “calculate a correlation value indicating a correlation between the first answer patterns and the second answer patterns”.  In support of the allegation, applicant presented following argument, in page 10, “The Office Action indicates "paragraph 0041 teaching weighted answer based on the similarity of the answers." However, as emphasized by the underlines above, the operation 502 of Filatov checks only whether the same answer is found on both lists. On the contrary, in the network analyzer recited in claim 1, the processor calculates a correlation value indicating a correlation between the first answer patterns and the second answer patterns. Thus, Filatov does not disclose at least one of the limitations of claim 1”.
In response, Filatov teaches generating two answer lists i.e. analytic answer list and holistic answer list using two different methods (see Fig. 5). Step 502 of Fig. 5 shows comparing both answer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US PGPUB No. 20190108470), hereinafter, Jain, in view of Deng et al. (US PGPUB No. 20180004752), hereinafter, Deng, and further in view of Filatov et al. (US PGPUB No. 20020114523), hereinafter, Filatov .
Regarding claim 1:
Jain teaches:

a storage configured to store first information that indicates a relation between a previously received inquiry statement and an answer pattern that has been provided in response to an inquiry including the previously received inquiry statement and [[second information that indicates a relation between a previously received device log and an answer pattern that has been provided in response to an inquiry including the previously received device log]] (paragraph 0031, lines 7-12, teaches relating previous incident report with a new incident report ( inquiry ) using feature vector (first information) as stated “When a new incident report is generated, the automated incident handler extracts a feature vector for the incident report. Using the extracted feature vector, the machine-learning-based model suggests one or more actions to execute, based on prior actions taken in response to same feature vector”. Paragraph 0049, lines 15-18, teaches incident report includes a report (inquiry statement) describing the incident as stated “As an illustrative example, an information technology incident may include a report that one or more computing devices are exceeding a threshold processor usage or a threshold temperature”.); and 
a processor configured to calculate, for a new inquiry statement, first certainty information indicating a certainty of each of a plurality of answer patterns that have been provided in response to previously received inquiries, based on the first information, select first answer patterns from the plurality of answer patterns according to the first certainty information  ( paragraph 0060, lines 1-2, teaches a plurality of actions (plurality of answer patterns) is generated based in the feature vector of the new incident report as stated “In step 308, one or more suggested actions is output based on the feature vector.”. paragraph 0069,lines 19-21, teaches determining confidence value ( first certainty information) of suggested actions as stated “For example, model 444 may make a priority determination, determine a confidence value, or determine a ranking regarding the suggested actions based on the prior actions executed in response to the same feature vector corresponding to the incident reports”. Paragraph 0069, 21-24, teaches selecting a suggested action with highest confidence (first answer pattern) as stated “In this embodiment, model 444 may output one or more suggested actions based on the highest priority determination, confidence value”).App. Ser. No.: 16/837,446
Jain does not teach: 
a device log,
second information that indicates a relation between a previously received device log and an answer pattern that has been provided in response to an inquiry including the previously received device log,
calculate, for a new device log corresponding to the new inquiry statement, second certainty information indicating a certainty of each of the plurality of answer patterns, based on the second information, select second answer patterns from the plurality of answer patterns according to the second certainty information.  3PATENTFujitsu Ref. No.: 19-00186
In the same field of endeavor, Deng teaches:
a device log (paragraph 30, lines 1-6),
second information that indicates a relation between a previously received device log and an answer pattern that has been provided in response to an inquiry including the previously received device log (paragraph 30, lines 1-6, teaches relating documents with device logs using word vector (second information) as stated “The word vector generator 422 extracts words w.sub.i from the log files 418 corresponding to a given time window X, starting backwards from the latest entry in the log. In one or more embodiments of the invention, the word vector generator 422 focuses on error messages from the problem log files 418”); 
(paragraph 0031  discusses ranking (second certainty information) and  retrieving document based on the word vector of the log as stated “The generated word vector for the query is then provided to document ranking component 410, which maps the generated word vector for the query to the document space using the learned transformation function W (learned via component 406 and provided by the offline process 402) in order to retrieve relevant documents from the corpus. In accordance with at least one embodiment of the invention, the document ranking component transforms the generated word vector for the query (via transformation function W), and uses the transformed vector to rank the top given number of documents from the corpus using, for example, a nearest neighbor algorithm such as a Euclidean distance measure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Deng about log based error analysis to provide an answer. One would be motivated to use parallel answer based on log analysis to overcome the inherent shortcoming of query based answer since query may omit specific detail of the error (see paragraph 0002 of Deng).
Jain does not teach calculate a correlation value indicating a correlation between the first answer patterns and the second answer patterns, determine a first contribution value indicating a contribution of the first certainty information and a second contribution value indicating a contribution of the second certainty information based on the correlation value, and determine an answer to the new inquiry statement based on the first answer patterns , the first contribution value, the second answer patterns, and the second contribution value . 
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Filatov about averaging confidence value. One would be motivated to do so to generate the best answer (see paragraph abstract of Filatov).
As to claim 2, the rejection of claim 1 is incorporate. Jain, in view of Deng and Filatov, teaches all the limitations of claim 1 as shown above.
Jain does not teach wherein the processor extracts, from the new device log, log information within a time range that corresponds to information related to a point in time written in the new inquiry statement, and the processor calculates, for the extracted loci information, the second certainty information and selects the second answer patterns. 
(see at least paragraph 0014, lines 1-9, stating “Log analytics include analyzing logs to identify potential issues and/or suggest fixes. Logs can include text (such as key terms, for example) that indicates one or more issues as well as corresponding time-stamps and/or related numerical information. Consequently, and as further described herein, at least one embodiment of the invention includes automating a process of using the text portion of logs to suggest documents that are most relevant in connection with a user query”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Deng about extracting log for time range corresponding to the query. One would be motivated to extract the log of specified time range since only that portion of log are relevant to the query/error (see paragraph 0014 of Deng).
As to claim 7, the rejection of claim 1 is incorporate. Jain, in view of Deng and Filatov, teaches all the limitations of claim 1 as shown above.
Jain does not teach wherein the processor extracts an interface number of a network device in a process of extracting a plurality of words from the new device log and determines the second answer patterns based on the second information and the words including the interface number extracted from the new device log.
Deng teaches wherein the processor extracts an interface number of a network device in a process of extracting a plurality of words from the new device log and determines the second answer patterns based on the second information and the words including the interface number extracted from the new device log (see at least paragraph 30).
(see paragraph 0015 of Deng).
Regarding claim 8:
Claim 8 is directed to a network analyzing method performed by the network analyzer of claim 1. Accordingly, it is rejected under similar rationale.
Regarding claim 9:
Claim 9 is directed to a non-transitory computer-readable recording medium having stored therein a network analyzing program that causes a processor to execute the network analyzing method of claim 8. Accordingly, it is rejected under similar rationale.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, in view of Deng, and further in view of Filatov, in further view of Leinbach (US PGPUB No. 20090222330), hereinafter, Leinbach.
As to claim 5, the rejection of claim 1 is incorporate. Jain, in view of Deng, and Filatov, teaches all the limitations of claim 1 as shown above.
Jain does not teach wherein as the correlation value becomes smaller, the second contribution value becomes higher compared with the first contribution value.
Leinbach teaches wherein as the correlation value becomes smaller, the second contribution value becomes higher compared with the first contribution value (see at least paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Leinbach. One would be motivated to do so to put more weight on the participant with better knowledge when the correlation between responses of two participant is small (see paragraph 30 of Leinbach).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, in view of Deng, further in view of Filatov, and further in view of Stern et al. (US PGPUB No. 20170372323), hereinafter, Stern. 
As to claim 6, the rejection of claim 1 is incorporate. Jain, in view of Deng and Filatov, teaches all the limitations of claim 1 as shown above.
Jain does not wherein when the correlation is larger than a specified 4PATENTFujitsu Ref. No.: 19-00186 App. Ser. No.: 16/837,446 threshold, a relation between the new inquiry and an answer determined by the processor is added to the first information.
Stern teaches wherein when the correlation is larger than a specified 4PATENTFujitsu Ref. No.: 19-00186 App. Ser. No.: 16/837,446 threshold, a relation between the new inquiry and an answer determined by the processor is added to the first information (see at least paragraph 0009, lines 8-11, stating “if the correlation level is greater than a threshold level then an embodiment may include the phrase in a root cause list of phrases and providing the list to a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Stern. One would be motivated to do so to include the phrase category in the reference category for identifying root cause of a problem (see paragraph 0005 of Stern).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, in view of Deng, further in view of Filatov, and further in view of Liu et al. (US PGPUB No. 20160065620), hereinafter, Liu. 
As to claim 10, the rejection of claim 1 is incorporate. Jain, in view of Deng and Filatov, teaches all the limitations of claim 1 as shown above.
Jain does not teach wherein the processor calculates the correlation value by using Spearman's rank correlation coefficient.
(see paragraph 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Liu about using Spearman's rank correlation. One would be motivated to use Spearman's rank correlation to calculate relation between answer because of rank-based correlation is a nonparametric measure (see paragraph 1005 of Liu).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	July 22, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457